Citation Nr: 1311428	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  05-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right knee retropatellar pain syndrome (claimed as right knee condition).

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left knee retropatellar pain syndrome (claimed as left knee condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 through December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which among other issues, granted higher initial 10 percent disability ratings for service-connected retropatellar pain syndrome of both knees.  

This matter was previously considered by the Board in a February 2009 decision and remand which, among other issues, denied the Veteran's claims for higher initial disability ratings for his knee disabilities.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2009 joint motion for remand (JMR), representatives for the Veteran and VA Secretary argued that the Board did not consider the possibility of a separate and additional disability rating based upon apparent genu recurvatum in both knees.  On those grounds, the parties argued that the matter should be vacated and remanded to the Board for further development and consideration.  The JMR was granted by the Court, and the matter was returned to the Board for proceedings consistent with the JMR.

The matter was remanded again in October 2010 for further claims development, to include arranging a VA examination for all possible pathology in the Veteran's knees, including genu recurvatum, and readjudication of the Veteran's claims by the RO.  

As a final preliminary matter, in its February 2009 decision and remand, the Board noted that the record appeared to indicate ongoing appeals for service connection for a right foot disorder and chest pain.  It noted further that a Statement of the Case (SOC) addressing those issues had not yet been provided by the RO, and accordingly, remanded those issues for consideration by the RO, and if necessary, issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  In a July 2009 VA Form 21-4138 submitted on the Veteran's behalf by his representative, the Veteran stated that he was unable to locate in the claims file a Notice of Disagreement as to service connection for a right foot disorder and chest pain; hence, he requested that his case proceed without the issuance of an SOC addressing those issues.  The Board construes the July 2009 submission as a withdrawal of the Veteran's appeals for service connection for a right foot disorder and chest pain.  38 C.F.R. § 20.204.  Accordingly, those issues are no longer before the Board on appeal.

This case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran's most recent VA examination was conducted in December 2010.  At that time, instability could not be elicited in either knee.  Subsequent evidence, however, does suggest instability.  Notably, varus and valgus stress tests were positive for both knees during a physical therapy consultation performed in September 2011.  In view of this, and the fact that the Veteran was noted to have varus and valgus instability in October 2010 and described instability during his December 2010 VA examination, the Board finds that there remains a question of whether there exists knee instability, and the Veteran's overall disability picture may have worsened since the December 2010 VA examination.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998) (separate evaluations for knee arthritis and instability).  For these reasons, a further VA examination is warranted.

Accordingly, this case is REMANDED for the following action:

1.  The Veteran must be afforded a VA orthopedic examination, with an examiner who has reviewed the claims file (including relevant Virtual VA records).  This examiner must conduct range of motion testing and comment on any associated painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner must also address: 1) whether either knee demonstrates recurrent subluxation or lateral instability, and 2) the presence and extent of any genu recurvatum.  In terms of instability, the examiner must address the positive varus/valgus findings shown upon physical therapy in October 2010 and September 2011.  All opinions and conclusions expressed by the examiner must be included in a typewritten report.

2.  Then, this appeal must be readjudicated, with consideration of separate evaluations for arthritis and instability.  If the determination of either claim is less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).
































